 

Case 3:20-cr-00727-BAS Document 24 Filed 04/17/20 Paqelb dn. Page Lof2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case ae foes

 

 

UNITED STATES DISTRICT COURT Ue on20
SOUTHERN DISTRICT OF CALIFORNIA ‘|

UNITED STATES OF AMERICA | JUDGMENT INAC
Vv. (For Offenses Committed Om

JOSE MANUEL CARRILLO-DERAS (1)

 

 

 

 
 
  

 

Case Number: 20CR0727-BAS

 

 

Eric Studebaker Fish

 

Defendant’s Attorney
- USM Number 93431-298
T] -
THE DEFENDANT:

DX pleaded guilty to count(s) One of the Information

(11 was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense . Count
‘8: 1326(A)(B) - Attempted Reentry Of Removed Alien (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $ $100.00, waived.
WL
[1 JVTA Assessment*: $
-*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
XJ No fine [] Forfeiture pursuant to order filed , included herein,
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

_change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

April 17, 2020
Date of Imposition of Sentence

3 Hhess lo
HO REY PF. MELLER

UNITED STATES DISTRICT JUDGE

 

 
Case 3:20-cr-00727-BAS Document 24 Filed 04/17/20 PagelD.41 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE MANUEL CARRILLO-DERAS () Judgment - Page 2 of 2
CASE NUMBER: 3: 20-CR-00727-BAS ; .

IMPRISONMENT

The defendant i is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: |
Time served as to Count 1

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
' The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: —
Ci at AM. on

 

1 as notified by the United States Marshal.
q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
LCL! on or before
Ci as notified by the United States Marshal.
CL) as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
have executed this judgment as follows:
Defendant delivered on _ to
_, at oo , _ __, witha certified copy of this judgment.
UNITED. STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:20-CR-00727-BAS

 
